OFFICE   OF THE AlTORNEY   GENERAL   OF TEXAS
                           AUSTIN




ilon. JosephW. Burkett,Jr.
countyAttorney
::orr county
Arrviile,Texas

                        OpinionHo. O-72&-




                                     :purchase,
                                              3x.w3st
                                     otherdse deal*




                    oneyor issuwdebentures~far. :..-
    carryingbut :enycr all purposes.abowenumrated,
    withoutbanking cr insurancef~ivileges.f
                                             .
      '. "(2) 'Xay.sei&clerklawfullycharge a.fee.for
    filiq.aud recorrH.ng..qqh ~$nstrument?
                                  ,.     ._._
             ,, ..~_
                 ~~.
                  __.,
                   _ ,--~:T+.
                       ./i ,....
                             : __~i_
                         .-~>T
                            .A...  ....    ..
Z’.   .,   .   pi .   .
                          .
                                                            26’7




:th& tho recordingof the chaSer ahwld be treatedas 8 anitlity
 al the record Qnored as to t&e copp of ex%d charter.bein&medo
 03the salae.Pho Clerk could dq an$A2-xIqthat ho night deez fit
 to~apzngathe unauthorizedinatnu?ient fron h&s recordoas loq
 OShe did not destroyor mutiletorecordsof 1awfUly recorded
 ixa7menti3.
/
                                   Youm3 v0lytnlI.y




                                                   .~.
                                                   ...